Per Curiam.
Respondent was admitted to practice *707by this Court in 1979 and maintains an office for the practice of law in Monticello, Sullivan County.
Petitioner, the Committee on Professional Standards, moves for an order suspending respondent from practice pursuant to Judiciary Law § 90 (4) (f) by reason of his conviction in April 1999 in the United States District Court for the Southern District of New York of the Federal felony of aiding in the filing of a false tax return (Internal Revenue Code [26 USC] § 7206 [2]). He is scheduled to be sentenced on July 15, 1999.
Respondent has been convicted of a serious crime mandating his interim suspension (Judiciary Law § 90 [4] [d], [f]; Matter of Ronder, 91 AD2d 1146). He consents to the interim suspension.
We grant petitioner’s motion and suspend respondent from the practice of law, effective immediately, and until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g).
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law is granted; and it is further ordered that respondent is suspended from the practice of law, effective immediately, until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g); and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys; and it is further ordered that petitioner, within ten days of respondent’s sentencing, shall submit an order requiring respondent to show cause why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).